On this motion it is called to our attention that, by an Act of the Legislature, all civil and criminal jurisdiction, at the time this suit was filed, had been taken from the County Court of Roberts County and conferred upon the District Court of said county, and this would give that District Court jurisdiction of suits where the amount claimed is $500 or less. *Page 377 
Adhering to our former opinion rendered herein otherwise, but by reason of this Act of the Legislature conferring jurisdiction on the District Court in such cases as that set forth in the second count, we are of opinion that the District Court erred in dismissing the plaintiff's cause, and therefore grant a rehearing herein and reverse the judgment of the District Court and remand the cause for a new trial.
Rehearing granted.
Reversed and remanded.